Citation Nr: 0938330	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  08-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1952 to April 
1971.  The Veteran died in August 1991.  The appellant in 
this case is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran died in August 1991 as a result of malignant 
glioma, left parietal lobe.

2.  At the time of his death, the Veteran was not service 
connected for any disease or disability.

3.  There is no competent evidence linking any disability 
associated with the Veteran's death to service.  


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributing cause, of the veteran's 
death. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  The death of a veteran 
will be considered as having been due to a service connected 
disability where the evidence establishes that such 
disability was either the principal or the contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  The issues involved 
will be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran. 38 C.F.R. § 3.312(a).

The Veteran died in August 1991, and the appellant in this 
case is the Veteran's surviving spouse.  The appellant 
contends that the Veteran's death is related to his almost 20 
years of active duty service with the United States Navy.  In 
an April 2008 statement in support of her claim, the 
appellant asked the Board to focus its analysis not on a 
connection between the Veteran's brain tumor and his active 
duty service, but instead on whether a lung condition 
contributed to the Veteran's death.  For the purposes of this 
appeal, however, the Board will consider both arguments.  

The Veteran's death certificate reflects that the cause of 
death was malignant glioma, left parietal lobe.  There were 
no secondary conditions listed.  The Veteran's death summary 
from Ft. Sanders Regional Medical Center (Ft. Sanders) in 
Knoxville similarly listed his final diagnosis as metastatic 
glioblastoma multiforme left parietal brain.  This summary, 
however, also included secondary diagnoses of right 
hemiplegia, chronic obstructive pulmonary disease (COPD), and 
status post subtotal resection or tumor.  

A review of the Veteran's file shows that at no time was he 
service-connected for any disease or disability.  The Veteran 
retired from the Navy in April 1971, and his C-file does not 
reflect that he applied for VA benefits at any time previous 
to this appeal.  The fact that the Veteran was not previously 
service-connected for any disease or disability does not end 
the Board's analysis, however, as the Veteran's death may 
still be service connected if evidence shows that the 
disabilities related to his cause of death began in service.

There is, however, no evidence that the Veteran developed his 
malignant glioma while on active duty service or within a 
year thereafter.  See 38 C.F.R. §§ 3.307, 3.309 (2008) 
(establishing that brain tumors are subject to a one-year 
service connection presumption); see also Polovick v. 
Shinseki, 23 Vet. App. 48, 49 (2009) (defining a glioma as a 
brain tumor).  Records from Ft. Sanders reflect that the 
Veteran was diagnosed with a malignant glioma in June 1991, 
two months before his death from this cause.  As this 
diagnosis comes 20 years after the Veteran retired from 
active duty service, it is too far removed temporally to 
establish presumptive service connection.  In regard to 
direct service connection, no medical expert has provided a 
nexus between this brain tumor and the Veteran's active 
service.  

In April 2008, the appellant asked the Board to consider 
whether a lung condition contributed to the Veteran's death.  
While a lung condition is not listed on the Veteran's death 
certificate as either a primary or secondary cause of death, 
the Veteran's death summary from Ft. Sanders did list COPD 
among the secondary diagnoses contributing to the Veteran's 
death.

Here again, there is no evidence linking the Veteran's COPD 
to his active duty service.  The Veteran was seen once in 
service for a lung condition.  In February 1965, the Veteran 
was diagnosed as suffering from a solitary pulmonary nodule 
of unknown origin.  After undergoing a number of tests, he 
was discharged to full duty.  There is no record of further 
complaints or treatment for this issue.  The Veteran's April 
1971 medical examination performed prior to his retirement 
reflects that the Veteran had no complaints of lung problems 
at that time.  His chest x-ray was normal as well.  

A June 1974 record from East Tennessee Baptist Hospital shows 
that the Veteran was treated at that time for chronic post-
inflammatory fibrosis of the lung bases.  The radiologist at 
that time made no findings as to the etiology of the disease.  
Later records from Ft. Sanders reflect that the Veteran was 
suffering from COPD, but never is a link made between this 
disease and the Veteran's active duty service.  

The Board notes that while the appellant believes that the 
Veteran's COPD is related to his active duty service, as a 
lay person, she is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

As there is no competent evidence linking any disability 
associated with the Veteran's death to his active duty 
service, the Board concludes that a service connected disease 
or disability was neither the principal cause, nor a 
contributing cause, of the veteran's death. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.312.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, the 
United States Court of Appeals for Veterans Claims (Court) 
has held section 5103(a) notice must be tailored to the 
claim.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

The appellant was not provided with the notice criteria 
required by Hupp; however, the Board concludes that this 
error was nonprejudicial, as the decedent was not service-
connected for any disabilities prior to his death.  See Hupp 
v. Nicholson, 21 Vet. App. at 354; Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2008 statement of the case.

Next, VA has a duty to assist the appellant in the 
development of her claim.  This duty includes assisting her 
in the procurement of both the Veteran's service treatment 
records and other pertinent medical records and, when 
necessary, obtaining an independent medical opinion.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO 
obtained both the Veteran's service treatment records.  The 
appellant submitted a number of private records concurrent 
with her claim, and she provided others throughout the appeal 
period.  As no competent evidence suggested a link between 
the Veteran's active service and the cause of his death, no 
medical opinion is required.  The Board notes that the 
evidence already of record is adequate to allow resolution of 
the appeal.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


